EXHIBIT 10.4

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into by and between TiVo Inc., a Delaware corporation (the “Company”),
and Thomas S. Rogers (“Executive”), and shall be effective as of September 16,
2008 (the “Second Restatement Effective Date”).

WHEREAS, the Company and Executive desire to amend and restate that certain
Employment Agreement dated as of July 1, 2005 (the “Original Effective Date”),
between the Company and Executive, which was amended and restated effective as
of March 21, 2007 (the “Restatement Effective Date”) (the agreement, as
previously amended and restated, the “Prior Agreement”), in order to reflect
certain recent changes affecting the taxation of deferred compensation
arrangements pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) Board. “Board” means the Board of Directors of the Company.

(b) Cause. “Cause” means (i) Executive’s willful and continued failure to
substantially perform his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such actual or anticipated failure after Executive’s issuance of a Notice of
Termination (as defined below) for Good Reason), after a written demand for
substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties, (ii) Executive’s willful and
continued failure to substantially follow and comply with such specific and
lawful directives of the Board that are not inconsistent with Executive’s
position as President and Chief Executive Officer of the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after Executive’s issuance of
a Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to Executive by the Board, which demand specifically
identifies the manner in which the Board believes that Executive has not
substantially performed his duties, (iii) Executive’s willful commission of an
act of fraud or dishonesty resulting in material economic or financial injury to
the Company, or (iv) Executive’s conviction of, or entry by Executive of a
guilty or no contest plea to, the commission of a felony involving moral
turpitude. For purposes of this Section 1(b), no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith.

(c) Change of Control. “Change of Control” means (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
sale by the stockholders of the Company of the voting stock of the Company to
another corporation and/or its subsidiaries or other person or group that
results in the ownership by such corporation and/or its subsidiaries or other
person or group (the “Acquiring Entity”) of



--------------------------------------------------------------------------------

eighty percent (80%) or more of the combined voting power of all classes of the
voting stock of the Company entitled to vote; provided, however, that a sale by
the stockholders of the Company of voting stock that results in the ownership by
such Acquiring Entity of less than eighty percent (80%) of the combined voting
power of all classes of the voting stock of the Company entitled to vote shall
nonetheless constitute a Change of Control if it results in the Acquiring Entity
having the ability to appoint a majority of the members of the Board, (iii) a
merger or consolidation in which the Company is not the surviving corporation,
or (iv) a reverse merger in which the Company is the surviving corporation but
less than fifty-one percent (51%) of the shares of the Company’s common stock
outstanding immediately after the merger are beneficially owned by the Company’s
stockholders (as determined immediately before the merger).

(d) Good Reason. “Good Reason” means the occurrence of any one or more of the
following events without Executive’s prior written consent, unless the Company
fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) prior to the Date of Termination:

(i) the removal of Executive from his position as Chief Executive Officer or
President of the Company for any reason other than for Cause or Executive’s
Disability;

(ii) a material reduction in the nature or scope of Executive’s
responsibilities, or the assignment to Executive of duties that are materially
inconsistent with Executive’s position (in each case as compared to Executive’s
responsibilities, duties or position on the Second Restatement Effective Date);

(iii) the Company’s reduction of Executive’s annual base salary or bonus
opportunity, each as in effect on the Second Restatement Effective Date or as
the same may be increased from time to time;

(iv) the Company’s failure to maintain a suitable and appropriate office for
Executive in New York, New York or the Company’s failure to reimburse Executive
for first class air travel for travel between New York, New York and the
Company’s offices in Alviso, California;

(v) the Company’s failure to pay to Executive any portion of his then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Company, in each case within seven (7) days
of the date such compensation is due;

(vi) the Company’s failure to continue in effect compensation and benefit plans
which provide Executive with benefits which are no less favorable on an
aggregate basis, both in terms of the amount of benefits provided and the level
of Executive’s participation relative to other participants, to the benefits
provided to Executive under the Company’s compensation and benefit plans and
practices on the Second Restatement Effective Date;

 

2



--------------------------------------------------------------------------------

(vii) the Company’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 10(b)(i) hereof;

(viii) the Company requiring Executive to relocate his primary residence from
New York;

(ix) the Company’s purported modification of this Agreement or any termination
of this Agreement by the Company for any reason other than for Cause or
Executive’s Disability;

(x) the Company’s providing notice to Executive, as contemplated by Section 1
thereof, that it does not wish to extend the term of Executive’s Change of
Control Agreement (as defined below); or

(xi) the Company’s material breach of any provision of this Agreement.

Executive’s right to terminate his employment pursuant to this Section 1(d)
shall not be affected by his incapacity due to physical or mental illness.
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated due to his death, the date of Executive’s death,
(ii) if Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that Executive shall not have
returned to the full time performance of his duties during such thirty (30) day
period), and (iii) if Executive’s employment is terminated for any reason other
than death or Disability, the date specified in the Notice of Termination
(which, in the case of a termination by the Company without Cause shall not be
less than thirty (30) days from the date such Notice of Termination is given,
and in the case of a termination by Executive for Good Reason shall not be less
than fifteen (15) nor more than thirty (30) days from the date such Notice of
Termination is given).

(f) Disability. Executive’s “Disability” means his absence from the full-time
performance of his duties with the Company for one hundred eighty
(180) consecutive days by reason of his physical or mental illness.

(g) Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 10(g). “Notice of Termination” means a notice that shall
indicate the specific termination provision in this Agreement (if any) relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

 

3



--------------------------------------------------------------------------------

(h) Stock Awards. “Stock Awards” means all stock options, stock appreciation
rights, restricted stock and such other awards granted pursuant to the Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof (including without limitation any stock
options or restricted shares of the Corporation’s capital stock that contain
provisions making the vesting of, or lapse of restrictions with respect to, such
awards contingent upon the attainment of one or more performance goals).

2. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the term of this Agreement shall continue in effect until
Executive’s employment with the Company is terminated (the “Employment Period”).

3. Services to Be Rendered.

(a) Duties and Responsibilities. Executive shall serve as a member of the Board
and as President and Chief Executive Officer of the Company. So long as
Executive is serving as the President and Chief Executive Officer of the
Company, he will be nominated to, and if elected by the stockholders of the
Company, be a member of, the Board. In the performance of such duties, Executive
shall report directly to the Board, shall be the senior-most executive officer
of the Company and shall have the duties and responsibilities consistent with
the positions set forth above in a company the size and nature of the Company.
Executive hereby consents to serve as an officer and/or director of the Company
or any subsidiary or affiliate thereof without any additional salary or
compensation, if so requested by the Board. Executive shall be employed by the
Company on a full time basis. Executive shall perform his duties at the
Company’s offices in Alviso, California and at the offices maintained by the
Company for Executive in New York, New York. Executive shall be subject to and
comply with the policies and procedures generally applicable to senior
executives of the Company or such other policies and procedures that apply to
Executive particularly, in each case to the extent the same are not inconsistent
with any term of this Agreement. While Executive serves as President and Chief
Executive Officer of the Company, the Board shall consult with him regarding any
appointments to the offices of Chairman of the Board and Vice Chairman of the
Board.

(b) Exclusive Services. Executive agrees to devote substantially all of
Executive’s business time, attention and energies to the business of the
Company. Subject to the terms of Section 6, this shall not preclude Executive
from devoting time to personal and family investments or serving on advisory
boards, community and civic boards or the corporate boards on which Executive
currently serves, or participating in industry associations, provided such
activities do not materially interfere with his duties to the Company. Executive
agrees that he will not join any additional corporate boards without the prior
approval of the Board, which approval shall not be unreasonably withheld or
delayed.

 

4



--------------------------------------------------------------------------------

(c) Support Services. Executive shall be entitled to all of the administrative,
operational and facility support customary for a similarly-situated executive.
This support shall include an executive assistant selected by Executive
exclusively assigned to him and the non-exclusive services of an administrative
assistant located in the Company’s Alviso, California offices.

4. Compensation and Benefits. The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 4.

(a) Base Salary. The Company shall pay to Executive a base salary of $800,000
per fiscal year, payable in accordance with the Company’s usual pay practices
(and in any event no less frequently than monthly). Executive’s base salary
shall be subject to review annually by and at the sole discretion of the
Compensation Committee of the Board.

(b) Bonus. In addition to the base salary described above, for each fiscal year
ending during the Employment Period, Executive shall have the opportunity to
earn an annual performance bonus based on reasonable criteria established by the
Compensation Committee of the Board in good faith no later than ninety (90) days
following the start of each fiscal year. Upon full attainment of the
aforementioned criteria established by the Compensation Committee of the Board,
Executive’s annual bonus will be equal to eighty percent (80%) of Executive’s
base salary, but for less than full achievement of such aforementioned criteria,
Executive’s annual bonus shall be a lesser amount in accordance with a specific
formula determined by the Compensation Committee of the Board, in its
discretion, no later than ninety (90) days following the start of each fiscal
year. The annual bonus shall be determined in good faith by the Compensation
Committee of the Board as soon as practicable after the end of the fiscal year
with respect to which it is payable, and shall be paid to Executive in a lump
sum promptly thereafter and in no event later than April 15 immediately
following the end of such fiscal year, subject to all withholding with respect
thereto as is required by applicable law. The Compensation Committee of the
Board will consider and shall have the discretion to exclude extraordinary items
in good faith when determining Executive’s annual bonus, it being understood
that the final determination shall be within the discretion of the Compensation
Committee of the Board.

(c) Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein. The Company shall also pay directly
or reimburse Executive or TRget Media LLC for the premiums payable with respect
to the long-term disability and life insurance policies maintained by Executive
or TRget Media LLC as of the Original Effective Date; provided, however, that
upon Executive’s request, the Company shall provide comparable replacement
long-term disability and/or life insurance coverage to the extent the available
replacement coverage will not result in a material increase to the Company in
the aggregate cost of such coverage for Executive. Executive shall also be
entitled to such supplemental benefits as are agreed upon by Executive and the
Company from time to time.

 

5



--------------------------------------------------------------------------------

(d) Expenses. The Company shall reimburse Executive for reasonable business
entertainment expenses and any other out-of-pocket business expenses incurred in
connection with the performance of his duties hereunder, subject to (i) such
policies as the Company may from time to time establish, and (ii) Executive
furnishing the Company with evidence in the form of receipts satisfactory to the
Company substantiating the claimed expenditures. Executive shall be reimbursed
for first class air travel for travel between New York, New York and the
Company’s offices in Alviso, California. Executive shall be reimbursed pursuant
to the Company’s standard travel policies for other business travel, provided
that Executive shall be reimbursed for first class air travel if Executive
determines reasonably and in good faith that such travel is appropriate. The
Company shall also: (i) lease, furnish and maintain an apartment reasonably
acceptable to Executive within fifteen (15) miles of the Company’s Alviso,
California offices, (ii) lease and maintain at no cost to Executive an
automobile for Executive’s use while working out of the Company’s Alviso,
California offices, and (iii) pay or reimburse Executive for the costs
associated with Executive’s non-business related meals while working out of the
Company’s offices in Alviso, California, not to exceed $5,000 per year.

(e) Paid Time Off; Vacation. Executive shall be entitled to such periods of paid
time off (“PTO”) each year as provided under the Company’s PTO policy and as
otherwise provided for senior executive officers, which shall in any event be no
less than four (4) weeks per year.

(f) Stock Awards. Stock Awards shall include any and all Stock Awards granted to
Executive prior to the Second Restatement Effective Date and prior to
Executive’s Date of Termination not otherwise referenced herein.

(i) On the Original Effective Date, the Company granted to Executive (A) stock
options to purchase 1,000,000 shares of the Company’s common stock pursuant to
the TiVo Inc. 1999 Equity Incentive Plan (the “Plan”), (B) 1,000,000 stock
appreciation rights pursuant to the Plan, and (C) 350,000 shares of the
Company’s common stock pursuant to the Plan. Such Stock Awards are subject to
the terms and conditions of the Plan and the award agreements pursuant to which
such Stock Awards were granted to the extent such provisions are not less
favorable to Executive than the applicable provisions of this Agreement.

(ii) On the Restatement Effective Date, the Company granted to Executive the
following stock options (the “New Stock Options”):

(A) New Stock Options to purchase 700,000 shares of the Company’s common stock
pursuant to the Plan. Subject to Sections 4(f)(iii) and 5, (A) 300,000 of such
New Stock Options shall vest on the fourth anniversary of the Restatement
Effective Date and (B) 400,000 of such New Stock Options shall vest in
forty-eight (48) equal monthly installments commencing on the first monthly
anniversary of the Restatement Effective Date, in the case of both (A) and
(B) subject to Executive’s continued employment or service with the Company on
each such date.

 

6



--------------------------------------------------------------------------------

(B) New Stock Options to purchase 300,000 shares of the Company’s common stock
pursuant to the Plan. Subject to Sections 4(f)(iii) and 5, all of such New Stock
Options shall vest on the fourth anniversary of the Restatement Effective Date,
subject to Executive’s continued employment or service with the Company on such
date. Such New Stock Options shall vest on an accelerated basis as follows:

(1) If the Company attains 4,700,000 active subscribers on or prior to the
second anniversary of the Restatement Effective Date, 150,000 of such New Stock
Options shall vest on the date such achievement is certified by the Compensation
Committee of the Board of Directors, subject to Executive’s continued employment
or service with the Company on such date.

(2) If the Company achieves $25,000,000 in ad/ARM revenue for the 2007 or 2008
fiscal years, 150,000 of such New Stock Options shall vest on the date such
achievement is certified by the Compensation Committee of the Board of
Directors, subject to Executive’s continued employment or service with the
Company on such date.

The New Stock Options granted pursuant to this Section 4(f)(ii) have a per share
exercise price equal to $6.18, which was the then-current fair market value of a
share of the Company’s common stock (as determined pursuant to the Plan) on the
date of grant. Such New Stock Options shall be incentive stock options to the
extent permitted under Section 422 of the Code. Such New Stock Options shall
have a ten (10) year term and shall be subject to the terms and conditions of
the Plan and the stock option agreement pursuant to which such New Stock Options
are granted to the extent such provisions are not less favorable to Executive
than the applicable provisions of this Agreement.

(iii) In the event that, following the Second Restatement Effective Date,
Executive elects to have the Company engage a full-time replacement Chief
Executive Officer so that Executive may be elected Chairman of the Board, the
vesting of Executive’s Stock Awards described in Section 4(f)(i) and 4(f)(ii)
shall be automatically adjusted so that (A) the time-based vesting period of
such Stock Awards shall be extended to twice the length of the remaining vesting
period at the time of such role conversion (performance-based accelerated
vesting shall be unaffected) and (B) the number of Stock Awards vesting on each
time-based vesting date during the extended vesting period shall be
proportionately adjusted to reflect such extension (performance-based
accelerated vesting shall be unaffected), it being understood that such changes
shall be implemented so that one hundred percent (100%) of the Stock Awards will
vest by the end of the revised vesting schedule. Except as set forth in the
immediately preceding sentence, Executive’s change in status from President and
Chief Executive Officer shall have no adverse effect on his Stock Awards
provided Executive continues to be a member of the Board.

 

7



--------------------------------------------------------------------------------

(iv) In addition to the Stock Awards described in this Section 4(f), Executive
shall be entitled to participate in any equity or other employee benefit plan
that is generally available to senior executive officers, as distinguished from
general management, of the Company and shall be eligible to be considered for
annual grants of equity awards. Except as otherwise provided in this Agreement,
Executive’s participation in and benefits under any such plan shall be on the
terms and subject to the conditions specified in the governing document of the
particular plan.

(g) New York Office. The Company shall continue to maintain an office in New
York, New York for Executive’s use in connection with his performance of
services for the Company pursuant to this Agreement, at the location which the
Company and Executive have previously agreed on for such office. Following the
Second Restatement Effective Date, the New York office may be relocated by the
Company to any location reasonably satisfactory to Executive.

(h) Media Equipment. The Company shall reimburse Executive up to $15,000 for
media equipment purchased by Executive for his home office. In addition, the
Company shall reimburse Executive up to $6,000 annually for home media expenses,
which reimbursements may be made at any time during such year. Executive shall
also be reimbursed approximately $5,000 annually for home office expenses, with
any significant deviation from such amount to be mutually agreed by the Company
and Executive, which reimbursements may be made at any time during such year.

(i) Family Travel Expenses. The Company shall reimburse Executive for business
class airfare for his immediate family for travel no more frequently than once
each fiscal quarter between New York, New York and the San Francisco Bay Area.
In addition, the Company shall reimburse Executive for the reasonable cost of
hotel accommodations incurred by Executive’s immediate family during such trips
to the extent such hotel accommodations are necessary as a result of an absence
of sufficient accommodations for Executive’s family in his Company-provided
apartment.

(j) Executive Assistant. During the Employment Period, the Company shall either
pay directly or reimburse Executive or TRget Media LLC for the reasonable costs
of providing Executive administrative support through the services of his
current executive assistant as of the Restatement Effective Date, including
without limitation reimbursement for coach class airfare for such executive
assistant for travel between New York, New York and Alviso, California, as well
as the reasonable cost of hotel accommodations incurred by such executive
assistant during such trip or as needed in New York, New York, at such hotels as
may be mutually agreed upon be the Company and Executive. The parties agree that
the current compensation and benefits costs of Executive’s executive assistant
are reasonable.

 

8



--------------------------------------------------------------------------------

5. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of employment only as set forth in this Section 5:

(a) At-Will Employment; Termination. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement. Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.

(b) Termination by Death, For Cause or Disability, Voluntary Resignation Without
Good Reason. If Executive’s employment with the Company is terminated by reason
of Executive’s death, by the Company for Cause or Disability, or by Executive
other than for Good Reason, the Corporation shall pay Executive (or his estate)
his full base salary, when due, through the Date of Termination, at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which Executive is entitled under any compensation plan or practice of the
Company at the time such payments are due (including, without limitation, all
accrued and unused vacation), and the Company shall have no further obligations
to Executive (or his estate) under this Agreement. In addition, if Executive’s
employment with the Company is terminated by the Company for Cause, or by
Executive other than for Good Reason, all vesting of Executive’s unvested Stock
Awards previously granted to him by the Company shall cease and none of such
unvested Stock Awards shall be exercisable following the Date of Termination. If
Executive’s employment with the Company is terminated by reason of Executive’s
death or by the Company for Disability, then the greater of (i) fifty percent
(50%) of Executive’s unvested Stock Awards as of the Date of Termination, or
(ii) such number of Executive’s Stock Awards as would vest pursuant to
Section 5(c)(i)(D) as of the Date of Termination if such Section were
applicable, shall immediately vest and remain exercisable for the balance of
their original term. The foregoing shall be in addition to, and not in lieu of,
any and all other rights and remedies which may be available to the Company
under the circumstances, whether at law or in equity.

(c) Termination Without Cause or Voluntary Resignation for Good Reason.

(i) Termination Apart From Change of Control. If Executive’s employment is
terminated (A) by the Company other than for Cause or Disability or (B) by
Executive for Good Reason, and such termination is not a Payment Termination (as
defined in that certain Second Amended and Restated Change of Control Terms and
Conditions of even date herewith, a copy of which is attached hereto as Exhibit
A and incorporated herein by this reference (the “Change of Control
Agreement”)), and provided further that the termination of employment
constitutes a “separation from service” within the meaning of Section 409A of
the Code and the regulations promulgated thereunder, including Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), then, subject to
Section 5(d), in lieu of any severance benefits to which Executive may otherwise
be entitled under any severance plan or program of the Company or by law,
Executive shall be entitled to receive the benefits provided below:

(A) the Company shall pay to Executive his fully earned but unpaid base salary,
when due, through the Date of Termination at the rate in effect at the time
Notice of Termination is given, plus all other amounts to which Executive is
entitled under any compensation plan or practice of the Company at the time such
payments are due (including, without limitation, all accrued and unused
vacation);

 

9



--------------------------------------------------------------------------------

(B) Executive shall be entitled to receive an amount equal to 1.5 times
Executive’s annual base salary (without giving effect to any reductions
thereto), payable in three (3) equal installments as follows: (1) one-third
(1/3) shall be paid on the date sixty (60) days after the Date of Termination,
(2) one-third (1/3) shall be paid on the date that is six (6) months following
the Date of Termination, and (3) one-third (1/3) shall be paid on the date that
is twelve (12) months following the Date of Termination; provided, however, that
any amount described in this Section 5(c)(i)(B) that would be unpaid at the end
of the calendar year in which the first installment of this Section 5(c)(i)(B)
is first payable shall be paid in a cash lump sum no later than December 31 of
such calendar year.

(C) for the period beginning on the Date of Termination and ending on the date
which is the earlier of (1) the date Executive obtains substantially similar
coverage due to subsequent employment or (2) the date which is eighteen
(18) full months following the Date of Termination, the Company shall continue
in effect at Company cost each welfare coverage of Executive and/or his covered
dependents on the same terms and conditions in effect prior to Executive’s Date
of Termination;

(D)(1) the vesting and/or exercisability of each of Executive’s outstanding
Stock Awards shall be automatically accelerated on the Date of Termination as to
one hundred percent (100%) of such unvested Stock Awards and (2) Executive shall
be permitted to exercise each of his outstanding vested Stock Awards as of the
Date of Termination (including any Stock Awards required to be vested in
connection with Executive’s termination of employment) for the remainder of the
original term of such Stock Award. The foregoing provisions are hereby deemed to
be a part of each Stock Award and to supersede any less favorable provision in
any agreement or plan regarding such Stock Award; and

(E) Upon attainment of the performance criteria with respect to Executive’s
annual bonus for the fiscal year in which Executive’s employment terminates, a
pro-rated portion of such annual bonus based upon the actual number of days
worked by Executive during such fiscal year, payable in a single lump sum when
bonuses for such fiscal year are paid to the Company’s executives generally (but
in no event later than two and one-half months following the end of such fiscal
year).

 

10



--------------------------------------------------------------------------------

(ii) Termination In Connection With a Change of Control. If Executive incurs a
Payment Termination (as defined in the Change of Control Agreement), then
Executive shall be entitled to receive the benefits provided in the Change of
Control Agreement; provided that if any benefit that would otherwise be provided
pursuant to Section 5(c)(i) is more favorable to Executive than that provided
under the Change of Control Agreement, Executive shall be entitled to receive
the more favorable benefit.

(d) Release. As a condition to Executive’s receipt of any benefits described in
this Section 5(c) (other than the benefits described in Section 5(c)(i)(A)),
Executive shall be required to execute a Release in the form attached hereto as
Exhibit B (the “Release”) no later than fifty (50) days following the Date of
Termination and must not revoke the Release during any period permitted under
applicable law.

(e) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Section 5. In addition, Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 5, including, without limitation, any excise tax imposed by Section 4999
of the Code.

(f) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits, by offset against
any amounts (other than loans or advances to Executive by the Company) claimed
to be owed by Executive to the Company, or otherwise.

(g) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his offices prior to or on the effective Date of Termination
and to cease all activities on the Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records containing
Confidential Information (as defined below) and all other property belonging to
the Company, it being distinctly understood that all such lists, books and
records containing Confidential Information are the property of the Company. If
Executive’s employment is terminated for any reason and the Company’s New York,

 

11



--------------------------------------------------------------------------------

New York office is still maintained at its initial location as of the Second
Restatement Effective Date, the Company and Executive shall use commercially
reasonable efforts to terminate any lease or office sharing arrangement with
respect to such office and to return ownership and/or use of such location to
Executive, as appropriate, upon his request.

6. Certain Covenants.

(a) Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly with the Company’s
business in such county, city or part thereof, so long as the Company, or any
successor in interest of the Company to the business and goodwill of the
Company, remains engaged in such business in such county, city or part thereof
or continues to solicit customers or potential customers therein; provided,
however, that Executive may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any national securities
exchange if Executive (x) is not a controlling person of, or a member of a group
which controls, such entity; or (y) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of any such entity.

(b) Confidentiality. Executive hereby agrees that, other than as Executive
determines in good faith is necessary or appropriate in the discharge of his
duties hereunder, during the term of this Agreement and thereafter, he shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). Executive further agrees that,
upon termination of his employment with the Company, all Confidential
Information in his possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by Executive or furnished
to any third party, in any form except as provided herein; provided, however,
that, this Section 6(b) shall not apply to Confidential Information that (i) was
publicly known at the time of disclosure to Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by Executive, (iii) is lawfully
disclosed to Executive by a third party, (iv) is required to be disclosed by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Executive to disclose or make accessible any information, or (v) is related to
any litigation, arbitration or mediation between the parties, including, but not
limited to, the enforcement of this Agreement. As used in this Agreement, the
term “Confidential Information” means: confidential information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or

 

12



--------------------------------------------------------------------------------

relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Company and its affiliates. Nothing herein shall limit in any way any obligation
Executive may have relating to Confidential Information under any other
agreement with or promise to the Company.

(c) Non-Solicitation. Executive hereby agrees that, for the eighteen (18) month
period immediately following the Date of Termination, Executive shall not,
either on his own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or shareholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of the Company; provided, however, that (i) a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 6(c), and (ii) it shall not be a
violation of this Section 6(c) for Executive to directly or indirectly solicit
the employment of, or to hire, his current executive assistant.

(d) Survival; Reformation. The provisions of this Section 6 shall survive the
termination or expiration of this Agreement and Executive’s employment with the
Company and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 6 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.

(e) Equitable Relief. In the event that Executive shall breach or threaten to
breach any of the provisions of this Section 6, in addition to and without
limiting or waiving any other remedies available to the Company in law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, to
restrain such breach or threatened breach and to enforce the provisions of this
Section 6. Executive acknowledges that it is impossible to measure in money the
damages that the Company will sustain in the event that Executive breaches or
threatens to breach the provisions of this Section 6 and, in the event that the
Company shall institute any action or proceeding to enforce such provisions
seeking injunctive relief, Executive hereby waives and agrees not to assert and
shall not use as a defense thereto the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the right of the
Company to require Executive to account for and pay over to the Company the
amount of any actual damages incurred by the Company as a result of such breach.

7. Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies (as well as any
action to comply with all applicable provisions of Code Section 101(j), relating
to employer-owned life insurance contracts, as may be necessary in order for the
proceeds of the key-man life insurance policy to qualify for the exclusion from
gross income under Code Section 101(a)).

 

13



--------------------------------------------------------------------------------

8. Arbitration; Dispute Resolution, Etc.

(a) Arbitration Procedures. Except as set forth in Section 6, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

(b) Expenses; Legal Fees. The Company shall pay, or reimburse Executive for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by Executive in connection with any Dispute arising out of or related to this
Agreement. The Company shall pay, or reimburse Executive for, all expenses and
reasonable attorney’s fees incurred by Executive in connection with any Dispute
arising out of or relating to this Agreement or the interpretation thereof with
respect to which Executive prevails. In addition, the Company shall pay
Executive’s reasonable attorney’s fees incurred in connection with negotiating
and documenting this Agreement and all other agreements related to Executive’s
employment by the Company.

9. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

 

14



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Entire Agreement. This Agreement, the Change of Control Agreement, the Plan
and the Stock Award agreements referenced herein set forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including without limitation, the Prior Agreement, any prior severance
agreements, any contrary or limiting provisions in any Company equity
compensation plan that certain Vice Chairman Employment Agreement dated as of
October 6, 2004, between Executive and the Company and the Prior Agreement;
provided, however, that the parties agree that all options to purchase Company
common stock held by Executive immediately prior to the Original Effective Date
shall remain outstanding (unless such options are exercised by Executive or
expire by their own terms) during the period Executive is employed by the
Company or serving as a member of the Board. Any of Executive’s rights hereunder
shall be in addition to any rights Executive may otherwise have under benefit
plans or agreements of the Company (other than severance plans or agreements) to
which Executive is a party or in which Executive is a participant, including,
but not limited to, any Company sponsored employee benefit plans and stock
option plans. The provisions of this Agreement shall not in any way abrogate
Executive’s rights under such other plans and agreements. In addition, this
Agreement shall not limit in any way any obligation Executive may have under any
other agreement with or promise to the Company relating to employee
confidentiality, proprietary rights in technology or the assignment of interests
in any intellectual property.

(b) Assignment; Assumption by Successor.

(i) The rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. Unless expressly
provided otherwise, “Company” as used herein shall mean the Company as defined
in this Agreement and any successor to its business and/or assets as aforesaid.

(ii) None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement shall be void.

 

15



--------------------------------------------------------------------------------

(iii) This Agreement shall inure to the benefit of and be enforceable by
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had he continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 5, 6, 8, 10 and 12(o) of this Agreement shall
survive any termination of Executive’s employment or any termination of this
Agreement. In addition, Executive’s right to terminate his employment for Good
Reason and the Company’s obligations under this Agreement in the event of
Executive’s voluntary resignation for Good Reason shall survive any actual or
purported termination of this Agreement by the Company for a reason other than
Cause or Executive’s Disability.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

If to Executive:

Thomas S. Rogers

 

16



--------------------------------------------------------------------------------

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 6 and 8,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Jose, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(k) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(l) Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

(m) Code Section 409A.

(i) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Corporation at the time of his Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six-month period measured from the date of the
Separation from Service with the Corporation or (B) the date of Executive’s
death. Upon the first business day following the expiration of the applicable
Code

 

17



--------------------------------------------------------------------------------

Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 10(m)(i) shall be paid in a lump sum to Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive each installment payment (the “Installment Payments”) shall be
treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment.

(ii) In addition, any reimbursements payable to Executive pursuant to this
Agreement shall be paid in a timely manner to Executive, but in no event later
than December 31 of the year following the year in which the cost was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

(n) Indemnification. During the Employment Period, Executive shall be entitled
to enter into an Indemnification Agreement in the form filed by the Company with
the Securities and Exchange Commission as Exhibit 10.1 to the Company’s
Registration Statement on Form S-1 (File No. 333-83515).

(o) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.

(Signature Page Follows)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

EXECUTIVE     TIVO INC.   /s/ Thomas Rogers     By:   /s/ Geoff Yang Print Name:
  Thomas Rogers     Print Name:   Geoff Yang       Title:   Director

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

19



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE OF CONTROL AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of this
             day of             , 200    , between                 
(“Executive”), and TiVo Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature (the “Release Effective Date”), unless Executive
revokes his or her acceptance as provided in Paragraph 3(c), below.

WHEREAS, Executive and the Company are parties to that certain Second Amended
and Restated Employment Agreement dated as of             , 2008 (the
“Employment Agreement”);

WHEREAS, Executive and the Company are parties to that certain Second Amended
and Restated Change of Control Agreement dated as of             , 2008 (the
“Change of Control Agreement”);

WHEREAS, Executive’s employment with the Company terminated effective , (the
“Termination Date”);

WHEREAS, the Parties agree that the termination of Executive’s employment has
triggered severance payments and benefits to Executive under Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, subject to
Executive’s execution and non-revocation of this Release; and

WHEREAS, the Company and Executive now wish to document the termination of
Executive’s employment with the Company and to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance payments and
benefits to be made available to Executive pursuant to Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, as
applicable, the adequacy of which is hereby acknowledged by Executive, and which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:

1. Termination of Positions as Officer and Employment. Executive’s positions as
an officer and employee of the Company are terminated effective as of the
Termination Date.

2. Severance Payments and Benefits. Subject to Executive’s execution and
non-revocation of this Release, Executive shall receive payments, severance
benefits and benefits as described in Section 5(c) of the Employment Agreement
or Section 4 of the Change of Control Agreement, as applicable.

3. General Release of Claims by Executive.

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors,



--------------------------------------------------------------------------------

shareholders, officers, general or limited partners, employees, attorneys,
agents and representatives, and the employee benefit plans in which Executive is
or has been a participant by virtue of his employment with the Company
(collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Termination Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 USC Section 2000, et seq.; the Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991;
42 USC Section 1981, et seq.; the Age Discrimination in Employment Act, as
amended, 29 USC Section 621, et seq.; the Equal Pay Act, as amended, 29 USC
Section 206(d); regulations of the Office of Federal Contract Compliance, 41 CFR
Section 60, et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. §
2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201
et seq.; The Executive Retirement Income Security Act, as amended, 29 U.S.C. §
1001 et seq.; and the California Fair Employment and Housing Act, California
Government Code Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the terms and conditions of
the federal law known as COBRA;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company of that certain
Indemnification Agreement dated                      between Executive and the
Company;

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Employment Agreement, the Change of Control
Agreement or agreements related to stock awards granted to Executive by the
Company; and

 

2



--------------------------------------------------------------------------------

(vi) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

(i) This paragraph, and this Release are written in a manner calculated to be
understood by him.

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

(iv) Executive has been advised to consult an attorney before signing this
Release.

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

(vi) Executive has the right to revoke this general release within seven
(7) days of signing this Release. In the event he does so, both this Release and
the offer of benefits to him pursuant to the Employment Agreement or the Change
of Control Agreement, as applicable, will be null and void in their entirety,
and he will not receive any severance payments or benefits under the Employment
Agreement or the Change of Control Agreement.

 

3



--------------------------------------------------------------------------------

If he wishes to revoke this Release, Executive shall deliver written notice
stating his or her intent to revoke this Release to the Chairman of the Board of
Directors of the Company and the Company’s Chief Executive Officer, or, if
Executive is serving in such capacities as of the Termination Date, to the
Chairman of the Compensation Committee of the Board of Directors of the Company,
at the offices of the Company on or before 5:00 p.m. on the seventh (7th ) day
after the date on which he signs this Release.

4. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the Age
Discrimination in Employment Act, as amended.

5. Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 5(g) of the Employment Agreement.

6. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

7. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

If to Executive:

Thomas S. Rogers

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

 

4



--------------------------------------------------------------------------------

8. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

9. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

10. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

11. Construction. The language in all parts of this Release shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.

12. Entire Agreement. This Release, the Employment Agreement and the Change of
Control Agreement set forth the entire agreement of the Parties in respect of
the subject matter contained herein and therein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the Parties in
respect of the subject matter contained herein.

13. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.

14. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE     TIVO INC.       By:     Print Name:       Print Name:        
Title:  

[SIGNATURE PAGE TO RELEASE]

 

6